UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-03904 The Value Line Tax Exempt Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: February 28 Date of reporting period: May 31, 2010 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 5/31/10 is included with this Form. The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) May 31, 2010 Principal Amount Rating (unaudited) Value LONG-TERM MUNICIPAL SECURITIES(98.7%) ARIZONA (2.5%) $ Mesa Utility Systems, Revenue Bonds, 4.88%, 7/1/32 Aa2 $ ARKANSAS (1.6%) Arkansas State Development Financing Authority, Economic Development Revenue Bonds, Ser. B, ADFA/ADED Guaranteed: 4.25%, 3/1/15 A * 4.30%, 3/1/16 A * Arkansas State Water, Waste Disposal and Pollution, General Obligation Unlimited, ERP Extraordinary Redemption Provision, Ser. A, 4.00%, 7/1/26 Aa1 CALIFORNIA (5.8%) California State Department of Water Resources Power Supply Revenue, Revenue Bonds, Ser. L, 5.00%, 5/1/15 Aa3 Dry Creek California Joint Elementary School District, General Obligation Unlimited, Capital Appreciation Election 2008, FSA Insured, 0.00%, 8/1/30 (1) Aa3 Folsom Cordova California Unified School District, School Facilities Improvement District No. 3, General Obligation Unlimited, Capital Appreciation, Election of 2007, Ser. A, MBIA Insured, 0.00%, 10/1/21 (1) A1 Inglewood Unified School District, School Facilities Financing Authority, Revenue Bonds, FSA Insured, 5.25%, 10/15/21 Aa3 Los Angeles Unified School District, General Obligation Unlimited, Ser. A-1, NATL-RE Insured, 4.50%, 1/1/28 Aa2 Los Angeles Unified School District, General Obligation Unlimited, Ser. B, 4.00%, 7/1/18 Aa2 Santa Clara County California Financing Authority Lease Revenue, Multiple Facilities Projects, Revenue Bonds, Ser. K, AMBAC Insured, 5.00%, 5/15/25 Aa2 COLORADO (1.4%) Larimer County Colorado School District No. R-1 Poudre, General Obligation Unlimited, 5.75%, 12/15/21** FLORIDA (4.0%) Cape Coral Florida Utility Improvement Assessment, Southwest 4 Area, MBIA Insured, 4.50%, 7/1/18 A2 Hillsborough County School Board Certificates of Participation, Master Lease Program, MBIA Insured, 5.00%, 7/1/22 Aa2 Miami-Dade County Florida Aviation Revenue, Refunding Bonds, Miami International Airport, MBIA-RE FGIC Insured, 5.75%, 10/1/17 A2 Miami-Dade County Florida Double Barreled Aviation, General Obligation Unlimited, 5.00%, 7/1/27 Aa2 Orlando Florida Capital Improvement Special Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/15 Aa2 Polk County Florida Public Facilities, Revenue Bonds, MBIA Insured, 5.00%, 12/1/21 A1 1 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value GEORGIA (0.6%) $ Municipal Electric Authority of Georgia, Revenue Bonds, Ser. A, 5.00%, 11/1/24 A1 $ ILLINOIS (10.0%) Chicago Illinois General Obligation Unlimited, Project & Refunding, Ser. A, FSA Insured, 5.00%, 1/1/22 Aa2 Chicago Illinois Transit Authority, Federal Transit Administration Section 5309, Revenue Bonds, Ser. A, 5.00%, 6/1/22 Aa3 Illinois Finance Authority Revenue, Refunding Bonds, Shedd Aquarium Society, AMBAC Insured, 5.25%, 7/1/23 A1 Northern Illinois Municipal Power Agency, Power Project Revenue, Refunding Bonds, Prairie State Project, Ser. A, MBIA Insured, 5.00%, 1/1/20 A2 INDIANA (5.3%) Brownsburg Indiana 1999 School Building Corporation, Revenue Refunding Bonds, First Mortgage, Ser. B, FSA State Aid Withholding Insured, 5.00%, 7/15/24 AAA * Columbus Indiana Renovation School Building Corporation First Mortgage, Revenue Bonds, MBIA Insured, 5.00%, 7/15/21 Baa1 Franklin Township Indiana School Building Corporation, Marion County First Mortgage, Revenue Bonds, MBIA Insured: 5.00%, 7/15/22 Baa1 5.00%, 7/15/23 Baa1 KANSAS (0.6%) Johnson County Kansas Unified School District No. 512 Shawnee Mission, General Obligation Unlimited, Ser. A, 4.50%, 10/1/27 Aaa MARYLAND (4.1%) Howard County Maryland Consolidated Public Improvement, General Obligation Unlimited, Ser. A, 4.00%, 2/15/23 Aaa Maryland State, Refunding Bonds, General Obligation Unlimited, Ser. B, 5.00%, 3/1/19 Aaa MASSACHUSETTS (5.0%) Massachusetts Bay Transportation Authority, Revenue Bonds, Ser. B, NATL-RE Insured, 5.50%, 7/1/29 Aa1 Massachusetts State Consolidated Loan, General Obligation Unlimited, Ser. A, 5.00%, 3/1/16 Aa1 MICHIGAN (2.8%) Detroit Michigan Sewage Disposal Revenue Bonds, Refunding, Senior Lien, Ser. A, AGC-ICC MBIA Insured, 5.25%, 7/1/22 Aa3 State Building Authority, State Police Commission System, Revenue Bonds, MBIA Insured, 4.65%, 10/1/19 A1 2 The Value Line Tax Exempt Fund, Inc. May 31, 2010 Principal Amount Rating (unaudited) Value MISSISSIPPI (2.5%) $ Mississippi Hospital Equipment & Facilities Authority, Revenue Bonds, Forest County General Hospital, 5.25%, 1/1/28 A2 $ MISSOURI (1.2%) Bi-State Development Agency Missouri Illinois Metropolitan District Mass Transaction Sales Tax, Revenue Bonds, Remk-Metrolink Cross Country Project, FSA Insured, 5.00%, 10/1/21 Aa3 NEVADA (3.8%) Clark County Nevada Airport Revenue, Refunding Bonds, Jet Aviation Fuel Tax, Ser. C, AMBAC Insured, 5.38%, 7/1/16 A1 Clark County Nevada Improvement District, Special Location Improvement District No. 112, 5.00%, 8/1/34 Aaa NEW JERSEY (2.5%) New Jersey State Educational Facilities Authority Revenue, Revenue Bonds, Princeton University, Ser. B, 4.00%, 7/1/25 Aaa NEW YORK (2.2%) New York New York, General Obligation Unlimited, Subser. F-1, 5.00%, 9/1/16 Aa2 New York State, General Obligation Unlimited, Ser. A, 3.00%, 3/1/16 Aa2 Westchester County New York, General Obligation Unlimited, Ser. B, 3.00%, 6/1/21 Aaa NEW YORK CITY (4.3%) Municipal Water Finance Authority, Water and Sewer System Revenue, Revenue Bonds, Ser. DD, 4.75%, 6/15/36 Aa2 New York City Transitional Finance Authority Building Aid Revenue, Revenue Bonds, Ser. S-1, 5.00%, 1/15/14 Aa3 Trust for Cultural Resources Revenue, Refunding Bonds, Museum of Modern Art - 1A, 5.00%, 4/1/28 Aa2 3 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value NORTH CAROLINA (1.3%) $ North Carolina State Public Improvement, General Obligation Unlimited, Ser. A, 5.00%, 5/1/13 Aaa $ NORTH DAKOTA (1.1%) Grand Forks North Dakota Health Care Systems Revenue Bonds, MBIA Insured, 5.63%, 8/15/27 Baa1 OHIO (3.1%) Cleveland Ohio Airport System Revenue, Refunding Bonds, Ser. C, AssuredGTY Insured, 5.00%, 1/1/22 Aa3 PENNSYLVANIA (1.3%) Delaware Valley Pennsylvania Regional Finance Authority Local Government Revenue, Revenue Bonds, Extraordinary Redemption Provision, 5.50%, 8/1/18 A2 PUERTO RICO (1.6%) Puerto Rico Commonwealth Highway & Transportation Authority Transportation Revenue, Refunding Bonds, Ser.L, NATL-RE Insured, 5.25%, 7/1/35 A3 TEXAS (29.6%) Arlington Texas, Special Tax, 5.00%, 8/15/28 A1 Dallas Texas Civic Center, Revenue Bonds, Refunding & Improvement, Assured GTY Insured, 5.00%, 8/15/17 Aa3 Fort Worth Texas, General Obligation Ltd., Certificates Obligation-Parking: 5.25%, 3/1/26 Aa1 5.25%, 3/1/27 Aa1 5.25%, 3/1/28 Aa1 Frisco Texas Independent School District, General Obligation Unlimited, School Building, 4.50%, 8/15/40 Aaa Harris County Texas, Revenue Bonds, Senior Lien-Toll Road, Ser. A: 5.00%, 8/15/27 Aa3 5.00%, 8/15/32 Aa3 Hays Texas Consolidated Independent School District, General Obligation Unlimited, 4.50%, 8/15/32 AAA * Laredo Texas Independent School District Public Facility Corp., Lease Revenue Bonds, AMBAC Insured: Ser. A, 5.00%, 8/1/16 A * Ser. B, 5.00%, 8/1/21 A * Ser. C, 5.00%, 8/1/15 A * Leander Texas Independent School District, General Obligation Unlimited, Capital Appreciation, Refunding & School Building, PSF-GTD Insured, 0.00%, 8/15/41 (1) AAA * Southmost Junior College District Texas, General Obligation Unlimited, MBIA-IL-RE Insured, 5.00%, 2/15/25 Baa1 Upper Trinity Regional Water District, Revenue Refunding Bond, AMBAC Insured: 5.25%, 8/1/21 A3 5.25%, 8/1/22 A3 Ysleta Texas Independent School District, General Obligation Unlimited, 5.00%, 8/15/30 AAA * 4 The Value Line Tax Exempt Fund, Inc. May 31, 2010 Principal Amount Rating (unaudited) Value VIRGINIA (0.5%) $ Tobacco Settlement Financing Corporation, Revenue Bonds, Asset-Backed, 5.25%, 6/1/19 Aaa $ TOTAL LONG -TERM MUNICIPAL SECURITIES (2)(98.7%) (Cost $80,830,806) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES(1.3%) NET ASSETS (3) (100.0%) $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER OUTSTANDING SHARE ($84,188,799 ÷ 8,706,816 shares outstanding) $ * Rated by Moody's Investor Service except for those marked by an asterisk (*) which are rated by Standard & Poor's. ** Security no longer rated by Moody’s and Standard & Poor’s. Zero coupon bond. Values determined based on Level 2 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. For federal income tax purposes, the aggregate cost was $80,830,806, aggregate gross unrealized appreciation was $2,356,781, aggregate gross unrealized depreciation was $115,845 and the net unrealized appreciation was $2,240,936. 5 In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards ("SFAS") No.157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2: Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3: Inputs that are unobservable. In April 2009, the Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operatingat normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The guidance also requires additional disclosures regarding inputs and valuation techniques used, change in valuation techniques and related inputs, if any, and more disaggregated information relating to debt and equity securities. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. 6 The following is a summary of the inputs used as of May 31, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Total Municipal Securities $
